UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-22286 TARO PHARMACEUTICAL INDUSTRIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) Italy House, Euro Park, Yakum 60972, Israel (Address of principal executive offices) Ron Kolker Senior Vice President, Chief Financial Officer Taro Pharmaceutical Industries Ltd. c/o Taro Pharmaceuticals U.S.A., Inc. 3 Skyline Drive Hawthorne, NY 10532 Tel: 914-345-9000 Fax: 914-345-6169 Email: Ron.Kolker@taro.com (Name, telephone, email and/or facsimile number and address of Company contact person) i Securities registered or to be registered pursuant to Section 12(b) of the Act: None (Title of Class) Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, NIS 0.0001 nominal (par) value per share (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: 29,358,265 Ordinary Shares, NIS 0.0001 nominal (par) value per share, and 2,600 Founders’ Shares NIS 0.00001 nominal (par) value per share were issued and outstanding as of December 31, 2006 39,249,082 Ordinary Shares, NIS 0.0001 nominal (par) value per share, and 2,600 Founders’ Shares NIS 0.00001 nominal (par) value per share were issued and outstanding as of December 31, 2009 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ Yes R No If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. £ Yes R No Note - checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. £ Yes R No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large Accelerated Filer R Accelerated Filer £ Non-Accelerated Filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAPR International Financial Reporting Standards as issued by the International Accounting Standards Board¨ Other¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. £ Item 17 R Item 18 If this is an Annual Report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). £ Yes R No ii INTRODUCTION We develop, manufacture and market prescription and over-the-counter (“OTC”) pharmaceutical products, primarily in the United States, Canada and Israel. We also develop and manufacture active pharmaceutical ingredients (“APIs”), primarily for use in our finished dosage form products. We were incorporated in 1959 under the laws of the State of Israel. In 1961, we completed the initial public offering of our ordinary shares in the United States. Our ordinary shares are currently quoted on Pink Sheets Electronic Quotation Service (the “Pink Sheets”), under the symbol “TAROF.” As used in this Annual Report on Form 20-F for the year ended December 31, 2006 (the “2006 Annual Report”), the terms “we,” “us,” “our,” “Taro” and the “Company” mean Taro Pharmaceutical Industries Ltd. and its affiliates and subsidiaries, unless otherwise indicated. This 2006 Annual Report is being filed in respect of the year ended December 31, 2006, and contains the audited consolidated financial statements for the year then ended.The Company is in process of preparing its consolidated financial statements for the years ended December 31, 2007, 2008 and 2009, and expects to file its Annual Report on Form 20-F in respect of each such year in due course.To disclose information of the latest practicable date and to provide material information to shareholders, this 2006 Annual Report discloses events and other information occurring after the fiscal year ended December 31, 2006. FORWARD-LOOKING STATEMENTS Except for the historical information contained in this 2006 Annual Report, the statements contained herein are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to our business, financial condition and results of operations. Actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including all the risks discussed in “Item 3D — Key Information: Risk Factors” and elsewhere in this Annual Report. We urge you to consider that statements which use the terms “believe,” “expect,” “plan,” “intend,” “estimate,” “anticipate,” “should,” “will,” “may,” “hope” and similar expressions are intended to identify forward-looking statements. These statements reflect our current views with respect to future events and are based on assumptions and are subject to risks and uncertainties. Except as required by applicable law, including the securities laws of the United States, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PRESENTATION OF FINANCIAL INFORMATION Our consolidated financial statements appearing in this 2006 Annual Report are reported in United States dollars in thousands, unless otherwise indicated, and are prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”).Totals presented in this 2006 Annual Report may not total correctly due to rounding of numbers.References to a particular fiscal year are to the period ended December 31 of such year. As further discussed in “Summary of Recent Developments” and Item 5 – “Operating and Financial Review and Prospects – Recent Developments,” consolidated financial statements of prior years have been restated.In particular, on March 20, 2007, in connection with filing the Company’s Form 20-F for the year ended December 31, 2005, we restated our originally reported consolidated financial statements for 2004 and 2003.In this filing, we are restating our previously reported consolidated financial statements for 2005 and 2004.All amounts referenced in this 2006 Annual Report for 2005 and 2004 reflect the relevant amounts on a currently restated basis. With respect to selected financial data included in Item 3 of this Annual Report and other information covering the five most recent financial years, we are not able to provide the restated financial data for the earliest two years of the five-year period (2003 and 2002) without unreasonable effort and expense.Therefore, we were not able to include the selected financial data for those two years. All references in this 2006 Annual Report to “dollars,” or “$,” are to United States dollars and all references in this Annual Report to “NIS” are to New Israeli Shekels. The published(1) representative exchange rate between the NIS and the dollar for December 31, 2009, was NIS 3.78 per $1.00. The published (2) representative exchange rate between the Canadian dollar and the dollar for December 31, 2009, was $1.05 Canadian dollar per $1.00.No representation is made that the NIS amounts or Canadian dollar amounts could have been, or could be, converted into dollars at rates specified herein or any other rate. (1) As published by The Bank of Israel. (2) As published by The Bank of Canada. iii TABLE OF CONTENTS Page PART I SUMMARY OF CERTAIN RECENT DEVELOPMENTS 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 4 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 4 ITEM 3. KEY INFORMATION 4 A. SELECTED FINANCIAL DATA 4 B. CAPITALIZATION AND INDEBTEDNESS 6 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 6 D. RISK FACTORS 6 ITEM 4. INFORMATION ON THE COMPANY 23 A. HISTORY AND DEVELOPMENT OF THE COMPANY 23 B. BUSINESS OVERVIEW 25 C. ORGANIZATIONAL STRUCTURE 33 D. PROPERTY, PLANT AND EQUIPMENT 34 ITEM 4A. UNRESOLVED STAFF COMMENTS 36 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 36 RECENT DEVELOPMENTS 36 A. OPERATING RESULTS 41 B. LIQUIDITY AND CAPITAL RESOURCES 52 C. RESEARCH AND DEVELOPMENT, PATENTS, TRADEMARKS AND LICENSES 53 D. TREND INFORMATION 56 E. OFF-BALANCE SHEET ARRANGEMENTS 56 F. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 56 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 57 A. DIRECTORS AND SENIOR MANAGEMENT 57 B. COMPENSATION 59 C. BOARD PRACTICES 59 D. EMPLOYEES 63 E. SHARE OWNERSHIP 64 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTYTRANSACTIONS 69 A. MAJOR SHAREHOLDERS 69 B. RELATED PARTY TRANSACTIONS 70 C. INTERESTS OF EXPERTS AND COUNSEL 70 ITEM 8. FINANCIAL INFORMATION 70 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 70 B. SIGNIFICANT CHANGES 73 ITEM 9. THE OFFER AND LISTING 73 A. OFFER AND LISTING DETAILS 73 B. PLAN OF DISTRIBUTION 74 C. MARKETS 75 D. SELLING SHAREHOLDERS 75 E. DILUTION 75 F. EXPENSES OF THE ISSUE 75 ITEM 10. ADDITIONAL INFORMATION 75 A. SHARE CAPITAL 75 B. ISRAELI COMPANIES LAW AND OUR DOCUMENTS OF INCORPORATION 75 C. MATERIAL CONTRACTS 80 D. EXCHANGE CONTROLS 81 E. TAXATION 82 F. DIVIDENDS AND PAYING AGENTS 93 G. STATEMENT BY EXPERTS 93 H. DOCUMENTS ON DISPLAY 93 I. SUBSIDIARY INFORMATION 93 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 93 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 94 iv PART II 94 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES ANDDELINQUENCIES 94 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 94 ITEM 15. CONTROLS AND PROCEDURES 94 ITEM 16. [RESERVED] 98 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 98 ITEM 16B. CODE OF ETHICS 98 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 99 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 99 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 99 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 99 PART III 99 ITEM 17. FINANCIAL STATEMENTS 99 ITEM 18. FINANCIAL STATEMENTS 99 ITEM 19. EXHIBITS 100 v PART I SUMMARY OF CERTAIN RECENT DEVELOPMENTS Restatement of Certain Financial Statements During the preparation of the Company’s 2006 financial statements, Management identified certain errors, primarily during an internal review of the Company’s policies for estimating certain accounts receivable reserves and sales deductions including product returns, chargebacks, rebates and other sales deductions. As a result, the Company has restated its consolidated balance sheet as of December 31, 2005 and consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years ended December 31, 2005 and 2004, and the accumulated deficit as of January 1, 2004.The adjustments relate primarily to: ● Estimates for certain accounts receivable reserves, sales deductions and other revenue recognition policies ● Inventory ● Other errors The following table summarizes the overall impact of the restatement adjustments (in thousands of U.S. dollars). Year ended December 31, (Decrease) Increaseas a result of restatement adjustment to: Sales, net $ ) $ Net (loss) $ ) $ ) Shareholders' equity $ ) $ ) Adjustment to accumulated deficitat January 1, 2004 $ ) Correction of errors in estimates for certain accounts receivable reserves, sales deductions and other revenue recognition errors primarily related to: Product returns The Company’s historical product returns reserve was based on a methodology that did not fully consider all available information in determining the amount of inventory in its distribution channel and the significant increase in the level of returns that occurred at, or around, a product’s expiration date.The Company’s agreements with its customers generally allow for customers to return unsold inventory within three to six months prior to product expiry and up to one year following product expiry.Because the Company’s historical returns methodology did not fully consider the levels of inventory in its distribution channel as well as the increase in returns around product expiry, and thus did not fully consider the period between sale and potential return (i.e., lag period), the Company had erroneously estimated its reserve for product returns at December 31, 2005, 2004 and 2003.This resulted in adjustments to reserves and related revenues for the periods presented in its previously issued consolidated financial statements, while understating revenue for the periods in which returns were actually received.The Company’s revised product returns reserve methodology considers the average lag period between sales and product expiry, historical product returns experience, and specific return exposures to estimate the potential exposure for returns of inventory in the distribution channel at the end of each period.The Company is presenting return reserves within current liabilities; return reserves were previously included in trade accounts receivable. Chargebacks, Rebates and Other Sales Deductions The Company’s historical chargeback reserve methodology did not appropriately consider processing time lags for outstanding chargeback claims and chargeback exposure for inventory at wholesalers.The Company also determined that its rebate and other deductions reserves, including indirect and Medicaid rebates, did not capture the portion of the provision associated with product inventory in the distribution channel and did not consider processing time lags for outstanding rebates and other deductions related to customers who purchase products indirectly through wholesalers.As a result, the Company did not consistently record the provision at the time of the sale.The processing time lag refers to the period of time between when inventory in the distribution channel is sold by the wholesaler and when the information is received and processed by the Company.Inventory in the distribution channel represents the Company’s product sold to the Company’s customers but not yet sold through to third-parties. 1 The Company’s revised chargeback and rebate methodologies are designed to appropriately consider (1)the processing time lag associated with chargebacks, rebates and other sale deduction credits, and (2)future chargebacks, rebates and other sales deductions associated with product inventory in the distribution channel at period end. Other Customer Receivables During 2003, certain customers took deductions on payments due to Taro to which the Company believed, at the time, that the customers were not entitled; however, a full reserve was recorded. During 2004, a portion of the reserve was deemed to be unnecessary and was reversed in error. As part of the restatement, the Company has corrected the accounting treatment for the receivables in 2003 and has adjusted the reserves that were erroneously recorded in 2005. Sales Cutoff The Company recorded adjustments to correct errors due to improper sales cutoff at December 31, 2005, 2004 and 2003.These errors resulted from the Company improperly recognizing revenue on product shipments with “FOB destination point” terms that did not reach the respective customer prior to year-end.These adjustments corrected revenues, cost of sales, accounts receivable and inventory.The shipments that were received by customers in the subsequent year were recognized in that year. Reclassification of Sales & Marketing Incentives The Company offers incentives to certain resellers and retailers through various marketing programs where the Company agrees to reimburse them for advertising costs incurred to include the Company’s products. Historically, the Company provided its customers with accounts receivable credits for the costs associated with these programs and expensed them as selling, general and administrative expenses. However, under Emerging Issues Task Force Issue (“EITF”) 01-09 “Accounting for Consideration Given by a Vendor to a Customer (Including a Reseller of Vendor’s Product),” these types of arrangements are considered to be reductions of revenue unless the customer receives an identifiable benefit in exchange for the consideration that is sufficiently separable from the customer’s purchase of the products and the fair value of the benefits can be reasonably estimated.As the Company was not able to demonstrate the fair value of the benefits received, these items have been reclassified as a reduction of revenue rather than selling, general and administrative expenses. Correction of errors in accounting for inventory: Valuation The Company primarily maintains inventories for raw materials, work in process, and finished goods. The adjustments of inventory and cost of goods sold mainly relate to errors in the assessment of inventory valuation.Inventory valuation adjustments primarily resulted from the Company’s determination that excess inventory existed because estimated future sales demand for certain products was less than the inventory on hand at the end of each reporting period, and that short-dated inventory was not adequately reserved for.Additionally, due to the errors identified in the accounts receivable and returns reserves, which impacted the computation of the Company’s net selling prices, the Company reassessed its lower of cost or market analyses which resulted in decreases to inventory valuation.The Company also corrected certain manufacturing cost variances and valuation, classification of samples intended for distribution to physicians and errors in the classification of certain inventories intended for research and development activities. Reclassification of Freight and Distribution The Company incurs distribution costs related to the sale of its pharmaceutical products. These distribution costs include all costs to warehouse, pack and deliver inventory to customers.The Company has reclassified the portion of shipping and handling costs from cost of sales and inventory to selling and marketing expenses. Other Adjustments: The restatement also includes correction of (i) errors in classifications in 2005 related to certain portions of a bank loan that should have been considered a short-term loan as a result of cross-default provisions, (ii) errors in the classification of certain payables, (iii) tax provision, mainly the tax effect as a result of the above adjustments, and (iv) the classification of the lease agreement with the Israel Land Authority, for leased land, which the Company determined does not meet the criteria to be classified as a capital lease and therefore it should have been accounted for as an operating lease under the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No. 13, “Accounting for Leases” (“SFAS 13”).The prepaid costs associated with the land leased in Israel have been reclassified to long-term receivables and other assets in the consolidated balance sheets. 2 For further information on the restatement, including a description of the errors, see Note 2 to our consolidated financial statements included elsewhere in this 2006 Annual Report. Terminated Merger Agreement and Subsequent Litigation with Sun On May 28, 2008, the Company terminated the merger agreement dated May 18, 2007, among the Company, Alkaloida Chemical Company Exclusive Group Ltd. (“Alkaloida”), a subsidiary of Sun Pharmaceutical Industries Ltd. (together with its affiliates “Sun”) (Reuters: SUN.BO, Bloomberg: SUNP IN, NSE: SUNPHARMA, BSE: 524715) and Aditya Acquisition Company Ltd. (“Aditya”) (the “Merger Agreement”).The proposed merger was subject to a number of terms and conditions, including the approval by our shareholders, certain Israeli governmental authorities and the U.S. Federal Trade Commission (the “FTC”).After it became clear that the merger would not be approved by the shareholders at the proposed price of $7.75 per share, Sun offered, in early 2008, to raise the merger price to $10.25, subject to certain conditions.The Company’s board of directors (the “Board” or “Board of Directors”) and its advisors evaluated Sun’s offer and found that it was inadequate.On May 27, 2008, the Board determined that permitting the Merger Agreement to remain in force was no longer in the best interests of the Company’s shareholders.On May 28, 2008, the Company announced it had terminated the Merger Agreement in accordance with its terms.That same day, Taro and its directors (other than the members of the Levitt and Moros families, who are comprised of Dr. Barrie Levitt, Ms. Tal Levitt and Dr. Daniel Moros (the “Non-Executive Directors”)), filed an originating motion against Sun, Alkaloida and Aditya with the Tel-Aviv District Court (the “District Court”) seeking, among other things, a declaratory ruling and a permanent injunction prohibiting Sun, Alkaloida and Aditya from purchasing or offering to purchase additional ordinary shares that would result in an increase in Sun’s voting power to more than 45% of the total voting power of the Company, other than by means of a special tender offer (“Special Tender Offer”) in accordance with provision 328 of the Israeli Companies Law – 1999 (the “Israeli Companies Law”). The “special tender offer” rules under Israeli law provide certain protections for minority shareholders.An additional shareholder in the Company, Franklin Advisers, Inc. and Templeton Asset Management Ltd. (together “Templeton”), joined as an applicant to the proceeding, also arguing that a Special Tender Offer is required. Sun thereafter claimed that the Company was not entitled to terminate the Merger Agreement and on June 25, 2008, Sun gave notice that it was exercising its option under the option agreement entered into by Sun on May 18, 2007, with Dr. Barrie Levitt, Dr. Daniel Moros, Ms. Tal Levitt, Dr. Jacob Levitt and Taro Development Corporation (“TDC”) (the “Option Agreement”).Pursuant to the Option Agreement, Sun was granted the option to acquire certain ordinary shares owned by Dr. Barrie Levitt, Dr. Moros, Ms. Levitt, and TDC for $7.75 per share, as well as all of the founders’ shares for no consideration (the “Options”).A condition to the exercise of the Options required Sun to commence a tender offer to purchase any and all ordinary shares owned by all other shareholders for $7.75 per share, while Sun is not permitted to consummate the transactions contemplated by the Options until such tender offer expires. On June 30, 2008, Sun commenced a tender offer for all ordinary shares at a price of $7.75 (the “Sun Offer”).After careful review of the Sun Offer, the Board (with Dr. Levitt, Dr. Moros and Ms. Levitt not voting) unanimously resolved to recommend that the shareholders reject the Sun Offer, because the Sun Offer was, among other things, financially inadequate and a “sham” offer because the Board believed that Sun knew that it would not be accepted by the shareholders.More information on the Board’s recommendation to the shareholders may be found on the Company’s Schedule 14D-9, as amended, which was filed with the Securities and Exchange Commission (“SEC”) as required by law. On August 26, 2008, the District Court ruled that a Special Tender Offer is not required. On August 28, 2008, the Company and its Non-Executive Directors filed an appeal with the Supreme Court of the State of Israel (the “Israeli Supreme Court”), and also requested a temporary injunction prohibiting Sun from closing or proceeding with the Sun Offer. On September 1, 2008, the Israeli Supreme Court granted a temporary injunction, ordering that, “The respondents 1-3 [i.e., Sun, Alkaloida and Aditya] must refrain from taking any action to further their tender offer for the purchase of the Appellant Company’s [i.e., Taro] shares, and the current situation in the Company will be preserved, until a decision on the appeal itself is issued.” On January 26, 2009, at the Israeli Supreme Court's suggestion, the Company, Sun and Templeton agreed to participate in mediation.In addition, though not parties to the appeal, Dr. Barrie Levitt, Dr. Daniel Moros and Ms. Tal Levitt also participated in the mediation.The parties disagreed as to whether an agreement was reached, and on March 30, 2009, Sun reported to the Israeli Supreme Court that no final mediation agreement was reached.The appeal is pending before the Israeli Supreme Court while a decision is awaited. 3 On June 25, 2008, Sun filed a lawsuit in the New York State Supreme Court (the “New York Court”) against, among others, the Company and all of its directors.The lawsuit, among other things, asserts fraud claims against the Company and its directors, asks the Court to order the Levitt and Moros families to honor their promises under the Option Agreement, and asks for an order declaring that the Merger Agreement was not properly terminated.The lawsuit is currently pending in the New York Court. On May 14, 2009, Sun and Alkaloida brought a lawsuit against the Company and its directors in the District Court.The plaintiffs requested the District Court to order the Companyand the Directors to prepare, complete and submit to the authorities and present to the general meeting of the shareholdersaudited financial statements for the years 2006 and thereafter within 45 days of judgment. Although the suit contained other requests for relief, the District Court struck the remainder of the claims in a decision issued on December 29, 2009.The motion as it relates to the issuance of audited financial statements is pending before the District Court. On September 29, 2009, the Company filed a lawsuit against Sun and certain of its affiliates in the United States District Court for the Southern District of New York alleging violations of the federal securities laws for failing to disclose material information in the Sun Offer.The lawsuit also alleged unlawful use and improper disclosure of the Company’s proprietary and confidential business information in violation of a non-disclosure agreement between Sun and the Company prior to the time the Merger Agreement was signed.Taro seeks, among other things, to enjoin the Sun Offer pending corrective disclosure as well as damages and injunctive relief. On November 1, 2009, Taro and the Non-Executive Directors filed a motion to submit new evidence to the Israeli Supreme Court in the framework of the appeal on the District Court’s ruling that a Special Tender Offer is not required. On November 12, 2009, Sun, Alkaloida and Aditya filed their response to this motion to submit new evidence. The said motion to submit new evidence is pending. On November 25, 2009, Templeton filed with the Israeli Supreme Court an application to be struck out as an appellant in the appeal on the District Court’s ruling that a Special Tender Offer is not required. Contrary to its previous position, in its new application, Templeton asks the Israeli Supreme Court to exempt Sun from its duty to make a Special Tender Offer.On December 1, 2009, Sun, Alkaloida and Aditya filed their response to Templeton’s application joining Templeton’s arguments in the application and agreeing that Templeton be struck out as an appellant in the appeal.The Israeli Supreme Court struck Templeton as an appellant, however, it ordered Templeton to remain a part to the proceeding as a respondent. Sun provided notice to the Company on December 1, 2009 regarding its exercise of its Warrant No. 2 (the “Warrant”).On December 15, 2009, Sun, Alkaloida and Aditya filed an application for clarification with the Israeli Supreme Court, in which the Supreme Court was asked to clarify that the temporary injunction that was granted by the Israeli Supreme Court on September 1, 2008, in the appeal filed by the Company and its Non-Executive Directors on August 28, 2008, does not apply to the exercise of the Warrant, which Sun declared its intention to exercise.On February 3, 2010, the Israeli Supreme Court ruled that the purpose of the temporary injunction is to maintain the status quo of the Company and that Sun could not exercise the Warrant until the appeal proceedings are over.The Company agreed to extend the expiration date of the Warrant, which the Israeli Supreme Court noted in its decision.The appeal has been briefed and argued and is sub judice before the Israeli Supreme Court. For a more detailed discussion of the Merger Agreement, the Option Agreement and related litigation with Sun, see Item 5 – “Operating and Financial Review and Prospects – Recent Developments” and Item 8 – “Financial Information.” ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA 4 We have derived the following selected consolidated financial data as of December 31, 2006, 2005 and 2004, and for each of the years ended December 31, 2006, 2005 and 2004, from our audited consolidated financial statements set forth elsewhere in this 2006 Annual Report that have been prepared in accordance with U.S. GAAP. You should read the selected consolidated financial data together with our consolidated financial statements, related notes and other financial information included elsewhere in this 2006 Annual Report. As described in this 2006 Annual Report under the heading, “Presentation of Financial Information,” we were not able to provide the restated financial data for the earliest two years of the five-year period (2003 and 2002) without unreasonable effort and expense due to various factors including difficulty in obtaining computerized data for periods prior to 2003 and other information necessary to restate such earlier periods. Year Ended December 31, (In thousands of U.S. dollars except per ordinary share data) Consolidated Statements of Operations Data: As Restated Sales, net $ $ $ Cost of sales Impairment - - Gross profit Operating expenses: Research and development, net Selling, marketing, general and administrative Impairment - - Total operating expenses Operating (loss) income ) ) Financial expenses, net (Loss) income before income taxes ) ) Tax expense Net (loss) income $ ) $ 84 $ ) Basic net (loss) income per ordinary share $ ) $ (*) $ ) Diluted net (loss) income per ordinary share $ ) $ (*) $ ) Weighted-average number of ordinary shares used to compute basic income (loss) per share (in thousands) Weighted-average number of ordinary shares used to compute diluted income (loss) per share (in thousands) (*) Amount is less than $0.01 As of December 31, (In thousands of U.S. dollars) Consolidated Balance Sheets Data: As Restated Working capital (deficiency) $ ) $ ) $ ) Property, plant and equipment, net $ $ $ Total assets $ $ $ Short-term debt, including current maturities of long-term debt $ $ $ Long-term debt $ $ $ Shareholders’ equity $ $ $ 5 Dividend Policy We have never paid cash dividends and we do not anticipate paying any cash dividends in the foreseeable future. We currently intend to retain our earnings to finance the development of our business, but such policy may change depending upon, among other things, our earnings, financial condition and capital requirements. B. CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. D. RISK FACTORS Our business, operating results and financial condition may be seriously harmed due to any of the following risks, among others. If we do not successfully address the risks to which we are subject, we may experience a material adverse effect on our business, results of operations and financial condition and our share price may decline. We cannot assure you that we will successfully address any of these risks. Risks Associated with Possible Acquisition of Control of the Company by Sun The Company has been and continues to be involved in litigation against Sunin connection with a number of matters, including the Merger Agreement, the Option Agreement, the Warrant and the Sun Offer. Depending on the outcome of these cases, Sun may significantly increase its ownership in, or gain control of, the Company. Until that time, uncertainty over the future control of the Company may significantly affect our relationships with management, employees, suppliers and other business partners, cause heavy expenditures and otherwise negatively impact our business.For further discussion on agreements with Sun and related litigation, see Item 5 – "Operating and Financial Review and Prospects - Recent Developments." Risks Relating to the Restatement In connection with the restatements of our previously reported consolidated financial statements, we may be subject to the risk of litigation or regulatory proceedings or actions. We restated our consolidated balance sheet as of December 31, 2005 and consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years ended December 31, 2005 and 2004, and the accumulated deficit as of January 1, 2004, as described in Item 5- “Operating and Financial Review and Prospects - Recent Developments” and Note 2 to our consolidated financial statements, included elsewhere in this 2006 Annual Report.Consequently, we may be subject to lawsuits or regulatory proceedings or actions relating to the restatement of our consolidated financial statements and the financial information not restated.We have incurred, and may continue to incur, substantial legal, accounting and consulting expenses in connection with the restatement.In addition, should any additional litigation or regulatory actions occur, it may be time consuming and distract certain management personnel from performing their daily operational duties. Material weaknesses in our disclosure controls and procedures could negatively affect shareholder and customer confidence towards our financial reporting and other aspects of our business. As previously described, we restated our consolidated balance sheet as of December 31, 2005 and consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years ended December 31, 2005 and 2004, and the accumulated deficit as of January 1, 2004, as described in Item 5 - “Operating and Financial Review and Prospects - Recent Developments” and Note 2 to our consolidated financial statements included elsewhere in this 2006 Annual Report. We applied our judgment in assessing the reasons why a restatement was necessary, and concluded that a material weakness in our internal control over financial reporting existed as of year-ends 2004, 2005 and 2006, and that, as a result, our disclosure controls and procedures were not effective as of the year-ends 2004, 2005 and 2006.The material weakness as of year-ends 2004, 2005 and 2006 resulted in certain errors that were not detected by our year-end control activities. 6 The existence of a material weakness in our disclosure and control procedures could negatively affect shareholder and customer confidence towards our financial reporting and other aspects of our business. We have initiated and are undertaking remedial steps to address this material weakness in our internal control over financial reporting.We may not be able to remediate the material weaknesses in a timely manner which could negatively affect shareholder and customer confidence, financial reporting and other aspects of our business. We may fail to maintain effective internal controls in accordance with Section 404 of Sarbanes-Oxley. Sarbanes-Oxley imposes certain duties on us and our executives and directors. Our efforts to comply with the requirements of Sarbanes-Oxley, and in particular with Section 404 thereof, have resulted in diversion of Management time and attention, and we expect these efforts to require the continued commitment of resources. We may fail to maintain effective internal controls in accordance with Section 404 of Sarbanes-Oxley.If we fail to maintain adequate internal controls, we may not be able to ensure that we can conclude that we have effective internal controls over financial reporting. Our Management has determined that we had ineffective internal controls over financial reporting as of December 31, 2006, due to an aggregation of deficiencies and significant deficiencies, and that a material weakness existed in our internal controls over financial reporting.While we have undertaken remedial steps, we may identify additional material weaknesses or significant deficiencies in our future internal controls over financial reporting.See Item 15 – “Controls and Procedures.” In compliance with the SEC rules regarding Sarbanes-Oxley, we include a management’s report on the effectiveness of internal controls in our annual report, and will need to provide an auditor’s attestation on internal controls in annual reports for fiscal years ending on or after July 15, 2007. As a result of the auditor attestation requirement, additional material weaknesses may potentially be identified. Our continued delisting from NASDAQ may result in a reduction in liquidity and trading volume of our ordinary shares. On December 12, 2006, we received a notification from the Listing Qualifications Department ofNASDAQ that our ordinary shares were to be delisted from TheNASDAQ Global Select Market after the close of business on Wednesday, December 13, 2006 because we had failed to file the Form 20-F for the year ended December 31, 2005 (“2005 Form 20-F”) by December 11, 2006.Following the delisting, our ordinary shares are now quoted on the Pink Sheets under the symbol TAROF. Information regarding the Pink Sheets is available at www.pinksheets.com.Trading on the Pink Sheets may result in a reduction in liquidity and trading volume of our ordinary shares. We are not in compliance with certain financial and reporting covenants contained in some of our loan agreements and various creditors have the right to elect to accelerate their indebtedness. The delay in issuing the audited consolidated financial statements for the years ended December 31, 2006, 2007 and 2008 resulted in the Company not being in compliance with certain reporting obligations with respect to certain of its debt instruments.Although we are current with respect to our payment obligations under our various loan agreements (some of which have been extended by certain of our creditors), we are not in compliance with certain financial and reporting covenants and other provisions contained in certain of such loan agreements. As a result of the foregoing, various creditors havethe right to elect to accelerate our indebtedness and certain creditors may elect to proceed against the collateral granted to them to secure such indebtedness. In the event such indebtedness is accelerated, we may have difficulties satisfying such obligations and there is no assurance that we could refinance such indebtedness on a timely basis. Risks Relating to Our Industry The pharmaceutical industry in which we operate is intensely competitive. We are particularly subject to the risks of competition. For example, the competition we encounter may have a negative impact upon the prices we may charge for our products, the market share of our products and our revenue and profitability. The pharmaceutical industry in which we operate is intensely competitive. The competition which we encounter has an effect on our product prices, market share, revenue and profitability. Depending upon how we respond to this competition, its effect may be materially adverse to us. We compete with: 7 • generic manufacturers of our brand-name drugs; • the original manufacturers of the brand-name equivalents of our generic products; • other drug manufacturers (including brand-name companies that also manufacture generic drugs); • other generic drug manufacturers; and • manufacturers of new drugs that may compete with our generic drugs and proprietary products. Most of the products that we sell are either generic drugs or drugs whose patents have expired. Most of these products do not benefit from patent protection and are therefore more subject to the risk of competition than patented products. In addition, because many of our competitors have substantially greater financial, production and research and development resources, substantially larger sales and marketing organizations, and substantially greater name recognition than we have, we are particularly subject to the risks inherent in competing with them. For example, many of our competitors may be able to develop products and processes competitive with, or superior to, our own. Furthermore, we may not be able to differentiate our products from those of our competitors, successfully develop or introduce new products that are less costly or offer better performance than those of our competitors or offer purchasers of our products payment and other commercial terms as favorable as those offered by our competitors. Other pharmaceutical companies frequently take actions to prevent or discourage the use of generic drug products such as ours. Other pharmaceutical companies have increasingly taken actions, including the use of state and federal legislative and regulatory mechanisms, to prevent, delay or discourage the use of generic equivalents to their products, including generic products that we manufacture or market. If these efforts to delay or prevent generic competition are successful, our ability to sell our generic versions of products may be limited or prevented. This could have a material adverse effect on our future results of operations. These efforts have included, among others: • filing new patents or extensions of existing patents on products whose original patent protection is about to expire, which could extend patent protection for the product and delay launch of generic equivalents; • developing patented controlled-release products or other product improvements; • developing and marketing branded products as OTC products; • pursuing pediatric exclusivity for brand-name products; • submitting citizen petitions to request that the Commissioner of the U.S. Food and Drug Administration (“FDA”) take administrative action with respect to an abbreviated new drug application (“ANDA”) approval; • attaching special patent extension amendments to unrelated federal legislation; • engaging in state-by-state initiatives to enact legislation that restricts the substitution of some brand-name drugs with generic drugs; • making arrangements with managed care companies and insurers to reduce the economic incentives to purchase generic pharmaceuticals; • introducing authorized generics or their own generic equivalents to the marketplace; and • setting the price of brand-name drugs at or below the price of generic equivalents. Generally, no additional regulatory approvals are required for brand-name manufacturers to sell directly or through a third-party to the generic market. Brand-name products that are licensed to third-parties and are marketed under their generic names at discounted prices are known as authorized generics.Such licensing facilitates the sale of generic equivalents of their own brand-name products. Because many brand-name companies are substantially larger than we are and have substantially greater resources than we have, we are particularly subject to the risks of their undertaking to prevent or discourage the use of our products that compete with theirs. Moreover, the introduction of authorized generics may make competition in the generic market more intense. It may also reduce the likelihood that a generic company that obtains the first ANDA approval for a particular product will be the first to market and/or the only generic alternative offered to the market and thus may diminish the economic benefit associated with this position. 8 We may experience declines in the sales volume and prices of our products as the result of the continuing trend of consolidation of certain customer groups, such as the wholesale drug distribution and retail pharmacy industries, as well as the emergence of large buying groups.The result of such developments could have a material adverse effect on our business, financial position and results of operations, and could cause the market value of our ordinary shares to decline. We make a significant portion of our sales to a relatively small number of wholesalers, retail drug chains, food chains and mass merchandisers.If demand decreases significantly, we could experience a negative impact on our profitability.Also, these customers constitute an essential part of the distribution chain for generic pharmaceutical products and continue to undergo significant consolidation.This consolidation may result in these groups gaining additional purchasing leverage and consequently increasing product pricing pressures facing us.In addition, the emergence of large buying groups representing independent retail pharmacies and the prevalence and influence of managed care organizations and similar institutions, potentially enables those groups to attempt to extract price discounts on our products.The result of these developments may have a material adverse impact on our business, financial position and results of operations, and could cause the market value of our ordinary shares to decline. New developments by others could make our products or technologies non-competitive or obsolete. The markets in which we compete and intend to compete are undergoing, and are expected to continue to undergo, rapid and significant technological change. We expect competition to intensify as technological advances are made. Our competitors may succeed in developing products and technologies that are more effective or less costly than any that we are developing, or that would render our products obsolete and noncompetitive. We anticipate that we will face increased competition in the future as new companies enter the market and novel or advanced technologies emerge. Smaller or early-stage companies may also prove to be significant competitors, particularly through collaborative arrangements with large and established companies. Many of our competitors have significantly greater research and development, financial, sales and marketing, manufacturing, and other resources than we have. As a result, they may be able to devote greater resources to the development, manufacture, marketing or sale of their products, initiate or withstand substantial price competition, or more readily take advantage of acquisitions or other opportunities. Our ability to market products successfully depends, in part, upon the acceptance of the products not only by consumers, but also by independent third-parties. Our ability to market generic or proprietary pharmaceutical products successfully depends, in part, on the acceptance of the products by independent third-parties (including physicians, pharmacies, government formularies, managed care providers, insurance companies and retailers), as well as patients. In addition, unanticipated side effects or unfavorable publicity concerning any of our products, or any brand-name product of which our generic product is the equivalent, could have an adverse effect on our ability to achieve acceptance by prescribing physicians, managed care providers, pharmacies and other retailers, customers and patients. Our future profitability depends upon our ability to continue monitoring our inventory levels in the distribution channel. Our future profitability depends upon our ability to continue monitoring our inventory levels in the distribution channel. In the spring of 2006, after negotiating with our three largest wholesaler customers for a number of years, we were able to obtain official reports of the amount of our products held in inventory by such wholesaler customers. We use these reports as part of our process for monitoring inventory levels in our distribution channel and our exposure to product returns. If we lose access to these reports, we may not be able to adequately monitor our inventory levels in the distribution channel. As a result of losing our visibility into the distribution channel, inventory levels could build, exceeding market demand and resulting in our incurring significant and unanticipated expenditures to reimburse these wholesaler customers for product returns, which could materially impact our profitability and cash flows. Our future profitability depends upon our ability to introduce new generic or innovative products on a timely basis. Our future profitability depends, to a significant extent, upon our ability to introduce, on a timely basis, new generic or innovative products for which we either are the first to market (or among the first to market) or can otherwise gain significant market share. Our ability to achieve any of these objectives is dependent upon, among other things, the timing of regulatory approval of these products and the number and timing of regulatory approvals of competing products. Inasmuch as this timing is not within our control, we may not be able to develop and introduce new generic and innovative products on a timely basis, if at all. 9 To the extent that we succeed in being the first to market a generic version of a significant product, and particularly if we obtain the 180-day period of market exclusivity for the U.S. market provided under the Drug Price Competition and Patent Term Restoration Act of 1984 (the “Hatch-Waxman Act”), our sales, profits and profitability can be substantially increased in the period following the introduction of such product and prior to a competitor’s introduction of the equivalent product.However, at the end of the 180-day exclusivity period, these sales may diminish precipitously as may the profits therefrom. Our revenue and profits from individual generic pharmaceutical products are likely to decline as our competitors introduce their own generic equivalents. Revenue and gross profit derived from generic pharmaceutical products tend to follow a pattern based on regulatory and competitive factors unique to the generic pharmaceutical industry. As the patents for a brand-name product and the related exclusivity periods expire, the first generic manufacturer to receive regulatory approval for a generic equivalent of the product is often able to capture a substantial share of the market. However, as other generic manufacturers receive regulatory approvals for competing products, or brand-name manufacturers introduce authorized generics, that market share and the price of that product will decline.Our overall profitability depends on, among other things, our ability to continuously, and on a timely basis, introduce new products. We are subject to extensive government regulation that increases our costs and could prevent us from marketing or selling our products. We are subject to extensive regulation by the United States, Canada, Israel, Ireland and other jurisdictions. These jurisdictions regulate the approval, testing, manufacture, labeling, marketing and sale of pharmaceutical products. For example, approval by the FDA is generally required before any new drug or the generic equivalent to any previously approved drug may be marketed in the United States. In order to receive approval from the FDA for each new drug product we wish to market, we must demonstrate, through rigorous clinical trials, that the new drug product is safe and effective for its intended use and that our manufacturing process for that product candidate complies with current Good Manufacturing Practices (“cGMP”). We cannot provide an assurance that the FDA will, in a timely manner, or ever, approve our applications for new drug products. The FDA may require substantial additional clinical testing or find that our drug product does not satisfy the standards for approval. In addition, in order to obtain approval for our product candidates that are generic versions of brand-name drugs, we must demonstrate to the FDA that each generic product candidate is bioequivalent to a drug previously approved by the FDA through the new drug approval process, known as an innovator, or brand-name reference drug. Bioequivalency may be demonstrated by comparing the generic product to the innovator drug product in dosage form, strength, route of administration, quality, performance characteristics and intended use. If the FDA determines that an ANDA for a generic drug product is not adequate to support approval, it could deny our application or request additional information, including clinical trials, which could delay approval of the product and impair our ability to compete with other versions of the generic drug product. If our product candidates receive FDA approval, the labeling claims and marketing statements that we can make for our new and generic products are limited by statutes and regulations and, with respect to our generic drugs, by the labeling claims made in the brand-name product’s packaging. In addition, if the FDA and/or a foreign regulatory authority approves any of our products, the labeling, packaging, adverse event reporting, storage, advertising and promotion for the product will be subject to extensive and ongoing regulatory requirements. As a manufacturer of pharmaceutical products distributed in the United States, we must also comply with cGMPs, which include requirements related to production processes, quality control and assurance and recordkeeping. Products that we manufacture and distribute in foreign jurisdictions may be regulated under comparable laws and regulations in those jurisdictions. The facilities of Taro Pharmaceuticals U.S.A., Inc. (“Taro U.S.A.”), our U.S. subsidiary, our manufacturing facilities and procedures and those of our suppliers are subject to periodic inspection by the FDA and foreign regulatory agencies. Any material deviations from cGMPs or other applicable standards identified during such inspections may result in enforcement actions, including delaying or preventing new product approvals, a delay or suspension in manufacturing operations, consent decrees or civil or criminal penalties. Further, discovery of previously unknown problems with a product or manufacturer may result in restrictions or sanctions with respect to the product, including withdrawal of the product from the market. 10 In addition, because we market a controlled substance in the United States and other controlled substances in Israel, we must meet the requirements of the United States Controlled Substances Act and its equivalents in Israel, as well as the regulations promulgated thereunder in each country. These regulations include stringent requirements for manufacturing controls, importation, receipt and handling procedures and security to prevent diversion of, or unauthorized access to, the controlled substances in each stage of the production and distribution process. The United States Drug Enforcement Administration (“DEA”), and comparable regulatory authorities in Israel and Canada may periodically inspect our facilities for compliance with the United States Controlled Substances Act and its equivalents in Israel and Canada. Any failure to comply with these laws and regulations could lead to a variety of sanctions, including the revocation, or a denial of renewal, of our DEA registration (or Israeli or Canadian equivalent), injunctions, or civil or criminal penalties. Furthermore, most of the products that we manufacture and distribute are manufactured outside the United States and must be shipped into the United States.The FDA and the DEA, in conjunction with the United States Customs Service, can exercise greater legal authority over goods that we seek to import into the United States than they can over products that are manufactured in the United States. Although we devote significant time, effort and expense to addressing the extensive government regulations applicable to our business and obtaining regulatory approvals, we remain subject to the risk of being unable to obtain necessary approvals on a timely basis, if at all.Delays in receiving regulatory approvals could adversely affect our ability to market our products. Product approvals by the FDA and by comparable foreign regulatory authorities may be withdrawn if compliance with regulatory standards is not maintained or if problems relating to the products are experienced after initial approval. In addition, if we fail to comply with governmental regulations we may be subject to fines, unanticipated compliance expenditures, interruptions of our production and/or sales, prohibition of importation, seizures and recalls of our products, criminal prosecution and debarment of us and our employees from the generic drug approval process. In February 2009, our Canadian manufacturing facility received a Warning Letter following receipt of FDA inspectional observations on Form 483 after a July 2008 FDA audit of the facility.The Warning Letter cited issues relating to certain quality control systems, including failure to complete investigations of quality issues in a timely manner at the Canadian manufacturing facility.The Company responded to the Warning Letter on March 17, 2009, has submitted and discussed a full compliance work plan with the FDA, and is committed to working with the FDA to resolve all issues.The Company has corrected the specific observations cited during the July 2008 inspection and the Warning Letter, and, to ensure its products meet all requirements, has improved its ability to adhere to cGMP by adding additional qualified personnel, engaging outside experts and adding new procedures to resolve any systemic issues and prevent recurrence. The observations cited in the Warning Letter do not relate to any of the Company’s other facilities. Until remedial action is complete and the FDA has confirmed compliance with cGMPs, new applications listing the Canadian facility as a manufacturing location of finished dosage forms may not be approved.However, one new product made at the Company’s Canadian facility was approved by the FDA in May 2009 after the issuance of the Warning Letter.Other federal agencies take the Warning Letter into account when considering the awards of contracts and in some cases may have the right to terminate an agreement they have with us or remove our products from their pricing schedule, as one such agency has done. Regulatory Authorities may require New Drug Applications for products currently marketed under the Drug Efficacy Study Implementation Review and Compliance Policy. Certain drug products were considered safe by the FDA as part of the Drug Efficacy Study Implementation (“DESI”) Review and Compliance Policy Guide Chapter 4, Subchapter 440 of 1968. These products have been marketed for many years and, while considered to be safe for their indicated use, lack data supporting effectiveness. Therefore, the FDA may at any time, or from time to time, review a product on the DESI list to determine if the product requires the submission of a New Drug Application (“NDA”), for the continued marketing of the product in the United States.The Company, like many pharmaceutical companies, markets certain drug products under the DESI/Compliance Policy.As such, we may be required to cease marketing or file NDAs for such products.The filing of an NDA may be expensive, time consuming and require more resources than those available to the Company to support the research for an application, thus requiring us to withdraw such products from the market or to cease marketing them. 11 Changes in regulatory environment may prevent us from utilizing the exclusivity periods that are important to the success of some of our generic products. The Medicare Prescription Drug, Improvement and Modernization Act of 2003 (the “Medicare Act”) provides that the 180-day market exclusivity period provided under the Hatch-Waxman Act is only triggered by commercial marketing of the product.However, the Medicare Act also contains forfeiture provisions which would deprive the first “Paragraph IV” filer (as defined below) of exclusivity if certain conditions are met.Accordingly, we may face the risk of forfeiture and therefore may not be able to exploit a given exclusivity period for specific products. Under the terms of the Hatch-Waxman Act, a generic applicant must make certain certifications with respect to the patent status of the drug for which it is seeking approval.In the event that such applicant plans to challenge the validity or enforceability of an existing listed patent or asserts that the proposed product does not infringe an existing listed patent, it files a so-called “Paragraph IV” certification.As originally legislated, the Hatch-Waxman Act provides for a potential 180-day period of generic exclusivity for the first company to submit an ANDA with a Paragraph IV certification.The Medicare Act modified certain provisions of the Hatch-Waxman Act.Under the Medicare Act, final ANDA approval for a product subject to Paragraph IV patent litigation may be obtained upon the earlier of a favorable district court decision or 30 months from notification to the patent holder of the Paragraph IV filing.Exclusivity rights may be forfeited pursuant to the Medicare Act if the product is not marketed within 75 days of the final court decision and under other specified circumstances.However, some of these changes apply to ANDAs where the first Paragraph IV certification was filed after the enactment of the Medicare Act; previously filed ANDAs generally continue to be governed by the previous law. Healthcare reform On March 23, 2010, the U.S. government enacted the Patient Protection and Affordable Care Act (the “Act”).A companion bill, the Health Care Education Affordability Reconciliation Act of 2010, which was enacted by the U.S. governmenton March30, 2010, contains amendments to the Act that reconcile the Senate and House versions of the legislation. Together, these bills represent the most comprehensive overhaul ever enacted of both the public and private health care systems in the U.S.A. It is expected that this legislation will have an impact on all segments of the health care industry.Pharmaceutical and medical device manufacturers will most likely see an increase in revenues by virtue of an additional 30 million Americans who will have access to health insurance; however, the legislation imposes on manufacturers a variety of additional rebates, discounts, fees, taxes and reporting and regulatory requirements.The Company is in the process of evaluating this Act and how it may affect our financial condition, results of operations and cash flows. Pharmaceutical companies are required by international law to comply with adverse event reporting requirements. Our failure to meet these reporting requirements in any jurisdiction could result in actions by regulatory authorities in that and/or other jurisdictions, including any of the following:warning letters, public announcements, restriction or suspension of marketing authorizations, revocation of marketing authorizations, fines or a combination of any of these actions. Reimbursement policies of third-parties, cost containment measures andhealthcare reform could adversely affect the demand for our products and limitour ability to sell our products. Our ability to market our products depends, in part, on reimbursement levels for them and related treatment established by healthcare providers (including government authorities), private health insurers and other organizations, including health maintenance organizations and managed care organizations. Reimbursement may not be available for some of our products and, even if granted, may not be maintained. Limits placed on reimbursement could make it more difficult for people to buy our products and reduce, or possibly eliminate, the demand for our products. In the event that governmental authorities enact additional legislation or adopt regulations which affect third-party coverage and reimbursement, demand for our products may be reduced with a consequent adverse effect, which may be material, on our sales and profitability. In addition, the purchase of our products could be significantly influenced by the following factors, among others: • trends in managed healthcare in the United States; • developments in health maintenance organizations, managed care organizations and similar enterprises; • legislative proposals to reform healthcare and government insurance programs; and • price controls and reimbursement policies. These factors could result in lower prices and/or a reduced demand for our products. 12 In the United States, the Deficit Reduction Act of 2005 (the “Act”) mandated a new regulation, which became effective October 1, 2007, establishing the method by which pharmaceutical manufacturers, including us, must calculate “average manufacturer price” for purposes of the Medicaid Drug Rebate Program. The Act directs the Centers for Medicare & Medicaid Services (“CMS”) to provide average manufacturer prices to the states, and CMS has encouraged state Medicaid programs to utilize this average manufacturer price in the future as the benchmark forprescription drug reimbursement in place of the previous, widely used benchmark of average wholesale price. The Act also changed the method used to determine the federal upper limit (“FUL”) on payment for multiple source drugs. Payments to pharmacies for Medicaid-covered outpatient prescription drugs are set by the states. For multiple source drugs, federal reimbursements to states for the federal share of those payments are subject to the FUL ceiling, which, under the Act, is 250% of the average manufacturer price for the least costly therapeutic equivalent. The provisions directing CMS to disclose average manufacturer prices to the states and the FUL provisions were to have gone into effect in 2006 and 2007, respectively, but the implementation of these provisions has been stayed by litigation. We do not know how long the court-ordered stay will remain in effect or what the final outcome will be. In addition, healthcare reform legislation that is currently being considered in Congress would again change the methodology under which CMS calculates FULs, and would also change the definition of average manufacturer price to exclude sales to certain customer classes that are currently included, and increase the minimum Medicaid Rebate.If and when these provisions are implemented, they may have the effect of reducing the Medicaid reimbursement rates and/or increasing Medicaid rebates for certain medications that we currently sell.Although we are reviewing the potential impact of these provisions on our business and profitability, we will not be able to draw firm conclusions until it is certain which, if any, of these provisions are enacted and begin to be implemented. We are susceptible to product liability claims that may not be covered by insurance and could require us to pay substantial sums. We face the risk of loss resulting from, and adverse publicity associated with, product liability lawsuits, whether or not such claims are valid. We may not be able to avoid such claims. In addition, our product liability insurance may not be adequate to cover such claims and we may not be able to obtain adequate insurance coverage in the future at acceptable costs. A successful product liability claim that exceeds our policy limits could require us to pay substantial sums.In addition, product liability coverage for pharmaceutical companies is becoming more expensive and increasingly difficult to obtain and, as a result, we may not be able to obtain the type and amount of coverage we desire or to maintain our current coverage. Our reputation among consumers and our customers in the pharmacy trade may be negatively impacted by incidents of counterfeiting of our products. The counterfeiting of pharmaceutical products is a widely reported problem for pharmaceutical manufacturers, distributors, retailers and consumers in the United States, which is our largest market.Such counterfeiting may take the form of illicit producers manufacturing cheaper and less effective counterfeit versions of our products, or producing imitation products containing no active ingredients, and then packaging such counterfeit products in a manner which makes them look like genuine products of the Company.If incidents occurred in which such products prove to be ineffective, or even harmful, to the individuals who used them, consumers and our customers might not buy our products out of fear that they might be ineffective or dangerous counterfeits.In addition, sales of counterfeit products could reduce sales of legitimate products of the Company.Such counterfeit products could have a material negative impact on our sales and net income. The manufacture and storage of pharmaceutical products are subject to inherent risk. Because chemical ingredients are used in the manufacture of pharmaceutical products and due to the nature of the manufacturing process itself, there is a risk of incurring liability for damages caused by or during the storage or manufacture of both the chemical ingredients and the finished pharmaceutical products. Although we have never incurred any material liability for damages of that nature, we may be subject to liability in the future. In addition, while we believe our insurance coverage is adequate, it is possible that a successful claim would exceed our coverage, requiring us to pay a substantial sum. The manufacture and storage of pharmaceutical and chemical products are subject to environmental regulation and risk. The pharmaceutical industry is subject to extensive environmental regulation and the risk of incurring liability for damages or the costs of remedying environmental problems because of the chemical ingredients contained in pharmaceutical products and the nature of their manufacturing process. Although we have never incurred any such liability in any material amount, we may be subject to liability in the future. We may also be required to increase expenditures to remedy environmental problems and comply with applicable regulations. If we fail to comply with environmental regulations to use, discharge or dispose of hazardous materials appropriately or otherwise to comply with the conditions attached to our operating licenses, the licenses could be revoked and we could be subject to criminal sanctions and substantial liability. We could also be required to suspend or modify our manufacturing operations. 13 Testing required for the regulatory approval of our products is sometimes conducted by independent third-parties. Any failure by any of these third-parties to perform this testing properly may have an adverse effect upon our ability to obtain regulatory approvals. Our applications for the regulatory approval of our products incorporate the results of testing and other information that are sometimes provided by independent third-parties (including, for example, manufacturers of raw materials, testing laboratories, contract research organizations or independent research facilities). The likelihood that the products being tested will receive regulatory approval is, to some extent, dependent upon the quality of the work performed by these third-parties, the quality of the third-parties’ facilities and the accuracy of the information provided by these third-parties. We have little or no control over any of these factors. Some of our products are manufactured by independent third-parties.Any failure by any of these third-parties to perform this manufacturing properly or follow cGMPs, may have an adverse effect upon our ability to maintain regulatory approvals or continue marketing our products. Certain of our products are manufactured by independent third-parties.Their compliance with cGMPs and other regulatory requirements is essential to our obtaining and maintaining regulatory approvals and marketing authorization for these products in the countries in which they are sold.Any failure by any of these third-parties to perform this manufacturing properly or follow cGMPs, may have an adverse effect upon our ability to maintain regulatory approvals or continue marketing our products. Risks Relating to Our Company Wholesaler customers account for a substantial portion of our consolidated sales. We have no long-term agreements with the wholesalers that require them to purchase our products and they may therefore reduce or cease their purchases from us at any time. Any cessation or significant reduction of their purchases from us would likely have a material adverse effect on the results of our operations and our financial condition. Furthermore, changes in their buying patterns or in their policies and practices in relation to their working capital and inventory management may result in a reduction of, or a change in the timing of, their purchases of our products. While we now receive periodic inventory reports from the wholesalers, we have no ability to obtain advance knowledge of such changes. We base our manufacturing schedules, inventories and internal sales projections principally on historical data. To the extent that actual orders from these wholesalers differ substantially from our internal projections, we may either find ourselves with excess inventory or in an out-of-stock position. Hence, factors beyond our control relative to these customers have in the recent past, and may have from time to time in the future, a material adverse effect upon our operating results, which has, in the recent past, resulted, and may from time to time in the future result, in substantial volatility of the market prices of our ordinary shares. The nature of our business requires us to estimate future charges against wholesaler accounts receivable. If these estimates are not accurate, the results of our operations and financial condition could be adversely affected. Sales to third-parties, including government institutions, hospitals, hospital buying groups, pharmacy buying groups, pharmacy chains and others generally are made through wholesalers. We sell our goods to wholesalers, and the wholesalers subsequently resell the goods to third-parties at times and in quantities ordered by the third-parties. Typically, we have a contract price with a third-party to which a wholesaler resells our goods that may be equal to or less than the price at which we sold the goods to the wholesaler. In such a case, following the purchase of the product by a third-party purchaser from the wholesaler, the wholesaler charges us back for any shortfall. At the time of any individual sale by us to a wholesaler, we do not know under which contracts the wholesaler will resell goods to third-parties. Therefore, we estimate the amount of chargebacks and other credits that may be associated with these sales and we reduce our revenue accordingly. One factor in calculating these estimates is information on customer inventory levels provided to us by our customers. In the spring of 2006, after negotiating with our key wholesaler customers for a number of years, we were able to obtain official reports of the amount of our products held in inventory by such wholesalers.If this information is inaccurate or not forthcoming, this may result in erroneously estimated reserves for chargebacks, returns or other deductions. In addition, from time to time, the amount of such chargebacks and other credits reported by a wholesaler may be different from our estimates. Discrepancies of this nature may result in a reduction in the value of our accounts receivable and a related charge to net income. The reconciliation of our accounts with wholesalers may, from time to time, delay, or otherwise impact, the collection of our accounts receivable or result in a decrease in their value and in a related charge to our net income.See Item 5 – “Operating and Financial Review and Prospects – Recent Developments.” 14 Our inventories of finished goods have expiration dates after which they cannot be sold. Industry standards require that pharmaceutical products be made available to customers from existing stock levels rather than on a made-to-order basis. Therefore, in order to accommodate market demand adequately, we strive to maintain sufficiently high levels of inventories. However, inventories prepared for sales that are not realized as or when anticipated may approach their expiration dates and may have to be written off. These write-offs, if any, could have an adverse effect on the results of our operations and financial condition. Our future success depends on our ability to develop, manufacture and sell new products. Our future success is largely dependent upon our ability to develop, manufacture and market new commercially viable pharmaceutical products and generic equivalents of proprietary pharmaceutical products whose patents and other exclusivity periods have expired. Delays in the development, manufacture and marketing of new products will negatively impact the results of our operations. Each of the steps in the development, manufacture and marketing of our products involves significant time and expense. We are, therefore, subject to the risks, among others, that: • any products under development, if and when fully developed and tested, will not perform in accordance with our expectations; • any generic product under development will, when tested, not be bioequivalent to its brand-name counterpart; • necessary regulatory approvals will not be obtained in a timely manner, if at all; • any new product cannot be successfully and profitably produced and marketed; • other companies may launch their version of generic products, either prior to or following the launch of our newly approved generic version of the same product; • brand-name companies may launch their products, either themselves or through third-parties, in the form of authorized generic products which can reduce sales, prices and profitability of our newly approved generic products; or • generic companies may launch generic versions of our brand-name drugs. If we are unable to obtain raw materials, our operations could be seriously impaired. While the majority of the Company’s products are either synthesized by the Company itself or are derived from multiple source materials, some raw materials and certain products are currently obtained from single domestic or foreign suppliers.Although we have not experienced significant difficulty in obtaining raw materials to date, material supply interruptions may occur in the future and we may have to obtain substitute raw materials or products. While we do have long-term supply agreements for some raw materials, for most raw materials we do not have any long-term supply agreements and we are therefore subject to the risk that our suppliers of raw materials may not continue to supply us with raw materials on satisfactory terms or at all. Furthermore, obtaining the regulatory approvals required for adding alternative suppliers of raw materials for finished products we manufacture may be a lengthy process. We strive to maintain adequate inventories of single source raw materials in order to ensure that any delays in receiving regulatory approvals will not have a material adverse effect upon our business. However, we may not be successful in doing so and, consequently, we may be unable to sell some products pending approval of one or more alternate sources of raw materials. Any significant interruption in our supply stream could have a material adverse effect on our operations. Research and development efforts invested in our innovative pipeline may not achieve expected results. We invest increasingly greater resources to develop our innovative pipeline, both through our own efforts and through collaborations with third-parties, which results in higher risks. 15 The time from discovery to a possible commercial launch of an innovative product is substantial and involves multiple stages during which the product may be abandoned as a result of such factors as serious developmental problems, the inability to achieve our clinical goals, the inability to obtain necessary regulatory approvals in a timely manner, if at all, and the inability to produce and market such innovative products successfully and profitably.In addition, we face the risk that some of the third-parties we collaborate with may fail to perform their obligations.Accordingly, our investment in research and development of innovative products can involve significant costs with no assurances of future revenues or profits. We are continuing our efforts to develop new proprietary pharmaceutical products, but these efforts may not be successful. Our principal business has traditionally been the development, manufacture and marketing of generic equivalents of pharmaceutical products first introduced by other companies. However, we have increased our efforts to develop new proprietary products, including T2000 and T2007 (our patented non-sedating barbiturate compounds), our novel formulation of Ovide® (malathion), and products utilizing NonSpil® (our patented spill-resistant liquid drug delivery system). Expanding our focus beyond generic products and broadening our product pipeline to include new proprietary products may require additional internal expertise or external collaboration in areas in which we currently do not have substantial resources and personnel. Also, we may not have sufficient financial resources to complete certain clinical studies, and thus be unable to receive regulatory approval or commercialize these products.We may have to enter into collaborative arrangements with others that may require us to relinquish rights to some of our technologies or products that we would otherwise pursue independently. We may not be able to acquire the necessary expertise or enter into collaborative agreements on acceptable terms, if at all, to develop and market new proprietary products. In addition, although a newly developed product may be successfully manufactured in a laboratory setting, difficulties may be encountered in scaling up for manufacture in commercially-sized batches. For this reason and others, only a small minority of all new proprietary research and development programs ultimately result in commercially successful drugs. A program (including any program of ours) cannot be deemed successful until it actually produces a drug that is commercially marketed for a significant period of time. In order to obtain regulatory approvals for the commercial sale of our new proprietary products, we are required to complete extensive clinical trials in humans to demonstrate the safety and efficacy of the products to the satisfaction of FDA and regulatory authorities abroad. Conducting clinical trials is a lengthy, time-consuming and expensive process, and the results of such trials are inherently uncertain. We have limited experience in conducting clinical trials in these new product areas. A clinical trial may fail for a number of reasons, including: • failure to enroll a sufficient number of patients meeting eligibility criteria; • failure of the new product to demonstrate safety and/or efficacy; • the development of serious (including life threatening) adverse events (including, for example, side effects caused by or connected with exposure to the new product); or • the failure of clinical investigators, trial monitors and other consultants or trial subjects to comply with the trial plan or protocol. The results from early clinical trials may not be predictive of results obtained in later clinical trials. Clinical trials may not demonstrate the safety and efficacy of a product sufficient to obtain the necessary regulatory approvals, or to support a commercially viable product. Any failure of a clinical trial for a product in which we have invested significant time or other resources could have a material adverse effect on our results of operations and financial condition. Even if launched commercially, our proprietary products may face competition from existing or new products of other companies. These other companies may have greater resources, market access, and consumer recognition than we have. Thus, even if launched commercially, there can be no assurance that our proprietary products will be successful or profitable. In addition, advertising and marketing expenses associated with the launch of a proprietary product which, if not successful, may adversely affect the results of our operations and our financial condition. We may not be able to successfully identify, consummate and integrate future acquisitions. We have in the past, and may in the future, pursue acquisitions of product lines and/or companies and seek to integrate them into our operations. Acquisitions of additional product lines and companies involve risks that could adversely affect our future revenue and results of operations. Any one or more of the following examples may apply: 16 • we may not be able to identify suitable acquisition targets or acquire companies on favorable terms; • we compete with other companies that may have stronger financial positions to acquire product lines and companies. We believe that this competition will increase and may result in decreased availability or increased prices for suitable acquisition targets; • we may not be able to obtain the necessary financing, on favorable terms or at all, to finance any of our potential acquisitions; • we may not be able to obtain the necessary regulatory approvals, including the approval of antitrust regulatory bodies, in any of the countries in which we may seek to consummate potential acquisitions; • we may ultimately fail to complete an acquisition after we announce that we plan to acquire a product line or a company; • we may fail to integrate our acquisitions successfully in accordance with our business strategy; • we may choose to acquire a business that is not profitable, either at the time of acquisition or thereafter; • acquisitions may require significant management resources and divert attention away from our daily operations, result in the loss of key customers and personnel, and expose us to unanticipated liabilities; • we may not be able to retain the skilled employees and experienced management that may be necessary to operate businesses we acquire, and if we cannot retain such personnel, we may not be able to locate and hire new skilled employees and experienced management to replace them; and • we may purchase a company that has contingent liabilities that include, among others, known or unknown intellectual property or product liability claims. We depend on our ability to protect our intellectual property and proprietary rights, but we may not be able to maintain the confidentiality, or assure the protection, of these assets. Our success depends, in large part, on our ability to protect our current and future technologies and products and to defend our intellectual property rights. If we fail to protect our intellectual property adequately, competitors may manufacture and market products similar to ours. Numerous patents covering our technologies have been issued to us, and we have filed, and expect to continue to file, patent applications seeking to protect newly developed technologies and products in various countries, including the United States. Some patent applications in the United States are maintained in secrecy until the patent is issued. Because the publication of discoveries tends to follow their actual discovery by many months, we may not be the first to invent, or file patent applications on any of our discoveries. Patents may not be issued with respect to any of our patent applications and existing or future patents issued to or licensed by us may not provide competitive advantages for our products. Patents that are issued may be challenged, invalidated or circumvented by our competitors. Furthermore, our patent rights may not prevent our competitors from developing, using or commercializing products that are similar or functionally equivalent to our products. Where trade secrets are our sole protection, we may not be able to prevent third-parties from marketing generic equivalents to our products, reducing prices in the marketplace and reducing our profitability. We also rely on trade secrets, non-patented proprietary expertise and continuing technological innovation that we seek to protect, in part, by entering into confidentiality agreements with licensees, suppliers, employees, consultants and others. These agreements may be breached and there may not be adequate remedies in the event of a breach. Disputes may arise concerning the ownership of intellectual property or the applicability of confidentiality agreements. Moreover, our trade secrets and proprietary technology may otherwise become known or be independently developed by our competitors. If patents are not issued with respect to products arising from research, we may not be able to maintain the confidentiality of information relating to these products. Third-parties may claim that we infringe on their proprietary rights and may prevent us from manufacturing and selling certain of our products. There has been substantial litigation in the pharmaceutical industry with respect to the manufacture, use and sale of new products. These lawsuits relate to the validity and infringement of patents or proprietary rights of third- parties. We may be required to commence or defend against charges relating to the infringement of patent or proprietary rights. Any such litigation could: 17 • require us to incur substantial expenses, even if we are insured or successful in the litigation; • require us to divert significant time and effort of our technical and management personnel; • result in the loss of our rights to develop or make certain products; • require us to pay substantial monetary damages or royalties in order to license proprietary rights from third-parties; and • prevent us from launching a developed, tested and approved product. Although patent and intellectual property disputes within the pharmaceutical industry have often been settled through licensing or similar arrangements, costs associated with these arrangements may be substantial and could include the long-term payment of royalties. These arrangements may be investigated by United States regulatory agencies and, if improper, may be invalidated. Furthermore, the required licenses may not be made available to us on acceptable terms. Accordingly, an adverse determination in a judicial or administrative proceeding or a failure to obtain necessary licenses could prevent us from manufacturing and selling some of our products or increase our costs to market these products. From time to time, we seek to market products before the patents for them expire. In order to do so in the United States, we must challenge the patent under the procedures set forth in the Hatch-Waxman Act.In the United States, in order to obtain a final approval for a generic product prior to expiration of certain of the innovator’s patents, we must, under the terms of the Hatch-Waxman Act, as amended by the Medicare Act, notify the patent holder as well as the owner of an NDA, that we believe that the patents listed in the Approved Drug Products with Therapeutic Equivalence Evaluations contained on the FDA website (the “Orange Book”) for the new drug are either invalid or not infringed by our product. To the extent that we engage in patent challenge procedures, we are involved and expect to be involved in patent litigation regarding the validity or infringement of the originator’s patent. Patent challenges are complex, costly and can take a significant amount of time to complete. In addition, when seeking regulatory approval for some of our products, we are required to certify to the FDA and its equivalents in foreign countries, that such products do not infringe upon third-party patent rights. Filing a certification against a patent gives the patent holder the right to bring a patent infringement lawsuit against us. Any lawsuit would delay regulatory approval by the FDA until the earlier of the resolution of such claim or 30 months from the patent holder’s receipt of notice of certification. A claim of infringement and the resulting delay could result in substantial expenses and even prevent us from manufacturing and selling certain of our products. In addition, it is not required that pharmaceutical patents be listed with the FDA or other regulatory authorities. For example, patents relating to antibiotics might not be listed in the Orange Book. Any launch of a pharmaceutical product by us that may infringe a patent, whether listed or not, may involve us in litigation; in certain circumstances, such litigation may result in significant damages which could have a material adverse effect on the results of our operations and financial condition. Our launch of a product prior to a final court decision or the expiration of a patent held by a third-party may result in substantial damages to us. Depending upon the circumstances, a court may award the patent holder damages equal to three times the patent holder’s loss of income. If we are found to infringe a patent held by a third-party and become subject to significant damages, these damages could have a material adverse effect on the results of our operations and financial condition. Volatility of the market price of our ordinary shares could adversely affect us and our shareholders. The market price of our ordinary shares may be volatile, and may, in the future, be subject to wide fluctuations, for the following reasons, among others: • actual or anticipated variations in our quarterly operating results or those of our competitors; • announcements by us or our competitors of new and enhanced products; • market conditions or trends in the pharmaceutical industry; • developments or disputes concerning proprietary rights; 18 • introduction of technologies or product enhancements by others that reduce the need for our products; • the inaccuracy of, or changes in, financial estimates by securities analysts; • general economic and political conditions; • departures of key personnel; • changes in the market valuations of our competitors; • regulatory considerations; and • the other risk factors listed in this section. Three of our directors, and members of their immediate families, currently control approximately 42% of the voting power in our company. Dr. Barrie Levitt, Dr. Daniel Moros, Ms. Tal Levitt and members of their immediate families currently control, through their beneficial ownership of outstanding ordinary shares and founders’ shares, approximately 42% of the voting power in our Company. Dr. Levitt and Dr. Moros are cousins and Ms. Levitt is Dr. Levitt’s daughter. By reason of their shareholdings, the Levitt and Moros families, were they to vote together, would have significant voting power in respect to shareholder resolutions that require approval of a regular majority (i.e., a majority of the shareholders present and voting), such as the election of directors and the appointment of independent auditors. However, without the support of additional shareholders having at least 8% of the voting power in the Company, the Levitt and Moros families cannot assure the outcome of a resolution requiring such a regular majority vote.Sun and its affiliates control approximately 24% of the voting power in the Company (excluding shares issuable upon exercise of warrants), and they can therefore effectively block any shareholder approval that requires a special majority (75% of the shareholders present and voting) as well as, potentially, any related party transaction that requires the support of 1/3 of the disinterested vote.No voting arrangements or agreements exist between the individual members of the Levitt and Moros families and they may each vote, acquire or sell their shares each in their sole discretion. 50% of the voting power in our subsidiary Taro Pharmaceuticals U.S.A., Inc. is held by a corporation which is controlled by the Chairman and Vice Chairman of our Board of Directors and their families. The share capital of Taro U.S.A. is divided into two classes. The Company owns 96.9% of the shares that have economic rights and 50% of the shares that have voting rights in Taro U.S.A. TDC owns 3.1% of the shares that have economic rights and 50% of the shares that have voting rights in Taro U.S.A. Dr. Levitt, Dr. Moros and their families are able to vote the majority of the outstanding voting shares of TDC and thereby control TDC. Although TDC has agreed to vote all of its shares in Taro U.S.A. for the election to its board of directors of such persons as the Company may designate, TDC may terminate the agreement upon one year written notice. In the event that TDC were to cease voting its shares in Taro U.S.A. for our designees or otherwise in accordance with the Company’s preference, TDC could prevent the Company from electing a majority of the board of directors of Taro U.S.A., effectively block actions that require approval of a majority of the voting power in Taro U.S.A. and potentially preclude the Company from consolidating Taro U.S.A. into the Company’s financial statements. Taro U.S.A. accounted for approximately 76%, 81% and 86% of the Company’s consolidated sales during 2006, 2005 and 2004, respectively. No citizen or resident of the United States who acquired or acquires any of our ordinary shares at any time after October 21, 1999, is permitted to exercise more than 9.9% of the voting power in our Company, with respect to such ordinary shares, regardless of how many shares the shareholder owns. In order to reduce our risk of being classified as a Controlled Foreign Corporation (“Controlled Foreign Corporation”) under the United States Internal Revenue Code of 1986, as amended (the “Code”), we amended our Articles of Association in 1999 to provide that no owner of any of our ordinary shares is entitled to any voting right of any nature whatsoever with respect to such ordinary shares if (a) the ownership or voting power of such ordinary shares was acquired, either directly or indirectly, by the owner after October 21, 1999 and (b) the ownership would result in our being classified as a Controlled Foreign Corporation. This provision has the practical effect of prohibiting each citizen or resident of the United States who acquired or acquires our ordinary shares after October 21, 1999 from exercising more than 9.9% of the voting power in our Company, with respect to such ordinary shares, regardless of how many shares the shareholder owns. The provision may therefore discourage United States persons from seeking to acquire, or from accumulating, 15% or more of our ordinary shares (which, due to the voting power of the founders’ shares, would represent 10% or more of the voting power of our Company). 19 We face risks related to foreign currency exchange rates. Because some of our revenue, operating expenses, assets and liabilities are denominated in foreign currencies, we are subject to foreign exchange risks that could adversely affect our operations and reported results. To the extent that we incur expenses in one currency but earn revenue in another, any change in the values of those foreign currencies relative to the United States dollar could cause our profits to decrease or our products to be less competitive against those of our competitors. To the extent that our foreign currency holdings and other assets denominated in a foreign currency are greater or less than our liabilities denominated in a foreign currency, we have foreign exchange exposure. The recent financial crisis and current uncertainty in global economic conditions could negatively affect the Company’s operating results. The current financial crisis and uncertainty in global economic conditions have resulted in substantial volatility in the credit markets and a low level of liquidity in many financial markets. These conditions may result in a further slowdown to the global economy that could affect the Company’s business by reducing the prices that drug wholesalers and retailers, hospitals, government agencies and managed healthcare providers may be able or willing to pay for the Company’s products or by reducing the demand for the Company’s products, which could in turn negatively impact the Company’s sales and revenue generation and result in a material adverse effect on the Company’s business, cash flow, results of operations, financial position and prospects. Our business requires us to move goods across international borders. Any events that interfere with, or increase the costs of, the transfer of goods across international borders could have a material adverse effect on our business. We transport most of our goods across international borders, primarily those of the United States, Canada and Israel. Since September 11, 2001, there has been more intense scrutiny of goods that are transported across international borders. As a result, we may face delays, and increases in costs due to such delays, in delivering goods to our customers. Any events that interfere with, or increase the costs of the transfer of goods across international borders could have a material adverse effect on our business. Risks Relating to Key Employees Our future success is highly dependent on our continued ability to attract and retain key personnel.Any failure to do so could have a material adverse effect on our business, financial position and results of operations and could cause the market value of our ordinary shares to decline. The pharmaceutical industry, and our company in particular, is science based.It is therefore imperative that we attract and retain qualified personnel in order to develop new products and compete effectively.If we fail to attract and retain key scientific, technical or management personnel, our business could be affected adversely.If we are unsuccessful in retaining or replacing key employees, it could have a material adverse effect on our business, financial position and results of operations and could cause the market value of our ordinary shares to decline. We may be unable to retain and attract key personnel. We are dependent upon the leadership and expertise of certain key employees.Since the beginning of 2006, we have experienced the loss of certain key personnel due to layoffs and increased attrition rates attributable in part to the potential acquisition by Sun.There is a risk that attrition may increase further and that we may not be able to satisfactorily replace such key personnel.The loss of the services of such key employees and the inability to recruit and retain additional, qualified personnel could have a material adverse effect on our business. There can be no assurance that we will be successful in retaining and attracting skilled and experienced technical and management personnel.If we are unable to do so, this may materially affect our future financial performance and results of operations. 20 Risks Relating to Our Location in Israel Conditions in Israel affect our operations and may limit our ability to produce and sell our products. We are incorporated under Israeli law and our principal offices and a significant component of our manufacturing and research and development facilities are located in Israel. Political, economic and military conditions in Israel directly affect our operations, and we could be adversely affected by hostilities involving Israel, the interruption or curtailment of trade between Israel and its trading partners or a significant downturn in the economic or financial condition of Israel. Since the establishment of the State of Israel in 1948, a number of armed conflicts have taken place between Israel and its Arab neighbors, as well as incidents of civil unrest. Although Israel has entered into various agreements with Egypt, Jordan and the Palestinian Authority, Israel frequently has been subject to civil unrest and terrorist activity, with varying levels of severity. Furthermore, certain parties with whom we do business periodically have declined to travel to Israel, forcing us to make alternative arrangements where necessary, and the United States Department of State has issued an advisory regarding travel to Israel, impeding the ability of travelers to obtain travel insurance. As a result, the FDA has at various times curtailed or prohibited its inspectors from traveling to Israel to inspect the facilities of Israeli companies, which, should it occur with respect to our company, could result in the FDA withholding approval for new products we intend to produce at those facilities. Also, although it has not yet occurred, the political and security situation in Israel may result in certain parties with whom we have contracts claiming that they are not obligated to perform their commitments pursuant to force majeure provisions of those contracts. In addition, since a significant component of our manufacturing and research and development facilities are located in Israel, we could experience disruption of our manufacturing and research and development due to war or terrorist attacks. If terrorist acts were to result in substantial damage to our facilities, our business activities would be disrupted since, with respect to some of our products, we would need to obtain prior FDA approval for a change in manufacturing site. Our business interruption insurance may not adequately compensate us for losses that may occur and any losses or damages sustained by us could have a material adverse effect on our business. Some countries, as well as certain companies and organizations, continue to participate in a boycott of Israeli companies and products and others doing business with Israel, or may do so in the future. We are also precluded from marketing our products to certain of these countries due to United States and Israeli regulatory restrictions. Because none of our revenue is currently derived from sales to these countries, we believe that the boycott has not had a material adverse effect on our current operations. However, continuation or extension of the boycott and the implementation of additional restrictive laws, policies or practices directed towards Israel or Israeli businesses or products, including investment in Israeli companies, could have an adverse impact on the expansion of our business or on the price of our ordinary shares. Since October 2000, there was an increase in violence between Israel and the Palestinians and certain terrorist groups, primarily but not exclusively in the West Bank, Gaza Strip and Lebanon.During the summer of 2006, Israel was engaged in an armed conflict with Hezbollah, a Lebanese Islamist Shiite militia group and political party and during the winter of 2008, Israel was engaged in an armed conflict with Hamas, a militia group and political party operating in the Gaza Strip. These conflicts involved missile strikes against civilian targets in various parts of Israel, and negatively affected business conditions in Israel.During the 2006 conflict with Lebanon numerous missiles landed in the area near our manufacturing facility in Haifa Bay, Israel.If the conflict was to be renewed and a missile was to hit our facility or the immediate vicinity of our facility, our operations could be seriously disrupted.Any such disruption could materially harm our business. The evolving, unstable political situation in the Middle East may create additional unrest and uncertainty. Many male Israeli citizens, including our employees, are subject to compulsory annual reserve military service through middle age. Additionally, these employees are subject to being called to active duty at any time under emergency circumstances. Ongoing and revived hostilities with the Palestinians or Arab countries might require more widespread military reserve service by some of our employees. While we believe that we have operated relatively efficiently given these requirements, we cannot predict the effect on our business operations if the conflicts continue to escalate or intensify. Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of our other employees due to obligatory military service requirement. Any disruption in our operations would harm our business. We may be adversely affected if the rate of inflation in Israel exceeds the rate of devaluation of the New Israeli Shekel (“NIS”), against the United States dollar. A substantial portion of our expenses, primarily labor and occupancy expenses in Israel, is incurred in NIS. As a result, the cost of our operations in Israel, as measured in United States dollars, is subject to the risk that the rate of inflation in Israel will exceed the rate of devaluation of the NIS in relation to the United States dollar or that the timing of any devaluation will lag behind inflation in Israel. During the year-ended December 31, 2006, the value of the NIS decreased 8.2% with respect to the United States dollar, however, if the United States dollar cost of our operations in Israel increases, our United States dollar-measured results of operations will be adversely affected. 21 Our operations may be affected by negative economic conditions in Israel. In the past, Israel has experienced periods of recession in economic activity, resulting in low growth rates and growing unemployment. Our operations could be adversely affected if the economic conditions in Israel were to deteriorate again, especially in light of the recent downturn in global economy. In addition, strikes and work-stoppages occur in Israel on occasion.If Israeli trade unions threaten additional strikes or work-stoppages and such strikes or work-stoppages occur, those may, if prolonged, have a material adverse effect on the Israeli economy and may have an adverse effect on the Israeli economy and on our business, including our ability to deliver products to our customers and to receive raw materials from our suppliers in a timely manner. Government price control policies can materially impede our ability to set prices for our products. All pharmaceutical products sold in Israel are subject to price controls. Permitted price increases and decreases are enacted by the Israeli government as part of a formal review process. The inability to control the prices of our products may adversely affect our operations. We currently benefit from government programs and tax benefits, both or either of which may be discontinued or reduced. We currently receive grants and substantial tax benefits under government of Israel programs, including the Approved Enterprise program and programs of the Office of the Chief Scientist of the Ministry of Industry, Trade and Labor of the State of Israel. In order to maintain our eligibility for these programs and benefits, we must continue to meet specified conditions including making specified investments in fixed assets from our equity and paying royalties with respect to grants received. In addition, some of these programs restrict our ability to manufacture particular products and transfer particular technology outside of Israel. If we fail to comply with these conditions in the future, the benefits received could be canceled and we could be required to refund payments previously received under these programs or pay increased payments and/or taxes. In the future, the government of Israel may discontinue or curtail these and the tax benefits available under these programs. If the government of Israel ends these programs and tax benefits, our business, financial condition and results of operations could be materially adversely affected. Provisions of Israeli law may delay, prevent or make more difficult a merger or acquisition. This could prevent a change of control and depress the market price of our ordinary shares. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making more difficult a merger or acquisition. The Israeli Companies Law, and the regulations promulgated thereunder, generally requires that a merger be approved by a company’s board of directors and by a shareholder vote at a shareholders’ meeting that has been called on at least 35 days’ advance notice by each of the merger parties. Under our Articles of Association, the required shareholder vote is a supermajority of at least 75% of the shares voting in person or by proxy on the matter. Any creditor of a merger party may seek a court order blocking a merger if there is a reasonable concern that the surviving company will not be able to satisfy all of the obligations of any party to the merger. Moreover, a merger may not be completed until at least 50 days have passed from the time that a merger proposal has been delivered to the Israeli Registrar of Companies and at least 30 days have passed from the time each merging company received shareholder approval. Other potential means of acquiring a public Israeli company such as ours might involve additional obstacles. In addition, a body of case law has not yet developed with respect to the Israeli Companies Law. Until this happens, uncertainties will exist regarding its interpretation. Finally, Israeli tax law treats some acquisitions, such as stock-for-stock exchanges between an Israeli company and a foreign company, less favorably than do United States tax laws. The provisions of Israeli corporate and tax law and the uncertainties surrounding such laws may have the effect of delaying, preventing or making more difficult a merger or acquisition. This could prevent a change of control of the Company and depress the market price of our ordinary shares which otherwise might rise as a result of such a change of control. It may be difficult to effect service of process and enforce judgments against our directors and officers. We are incorporated in Israel. A majority of our executive officers and directors are non-residents of the United States and a substantial portion of our assets and the assets of such persons are located outside the United States. Therefore, it may be difficult to enforce a judgment obtained in the United States against us or any of those persons or to effect service of process upon those persons. It may also be difficult to enforce civil liabilities under United States federal securities laws in original actions instituted in Israel. 22 We are subject to government regulation that increases our costs and could prevent us from marketing or selling our products. We are subject to extensive pharmaceutical industry regulations in countries where we operate.We cannot predict the extent to which we may be affected by legislative and other regulatory developments concerning our products. In Israel, the manufacture and sale of pharmaceutical products is regulated in a manner substantially similar to that in the United States.Legal requirements generally prohibit the handling, manufacture, marketing and importation of any pharmaceutical product unless it is properly registered in accordance with applicable law.The registration file relating to any particular product must contain medical data related to product efficacy and safety, including results of clinical testing and references to medical publications, as well as detailed information regarding production methods and quality control.Health ministries are authorized to cancel the registration of a product if it is found to be harmful or ineffective or manufactured and marketed other than in accordance with registration conditions. We are subject to legislation in Israel, primarily relating to patents and data exclusivity provisions.Modifications of this legislation or court decision regarding this legislation may adversely affect us and may prevent us from exporting Israeli-manufactured products in a timely fashion.Additionally, the existence of third-party patents in Israel, with the attendant risk of litigation, may cause us to move production outside of Israel or otherwise adversely affect our ability to export certain products from Israel. Risks Relating to Our Location in Canada Government price control policies can materially impede our ability to set prices for our products. The Canadian Government Patented Medicine Prices Review Board (“PMPRB”) monitors and controls prices of patented drug products marketed in Canada by persons holding, or licensed under, one or more patents.The PMPRB will approve an introductory price (based on a comparative analysis) and will require that the price not be increased each year thereafter by more than the annual increase of the Canadian Consumer Price Index. Consequently, the existence of one or more patents relating to a drug product, while providing some level of proprietary protection for the product, also triggers a governmental price control regime that significantly affects the Canadian pharmaceutical industry’s ability to set pricing. The inability to control the prices of our products may adversely affect our operations. Sales of our products in Canada depend, in part, upon their being eligible for reimbursement from drug benefit formularies. In each province of Canada there is a drug benefit formulary. A formulary lists the drugs for which a provincial government will reimburse qualifying persons and the prices at which the government will reimburse such persons. There is not complete uniformity among provinces. However, provincial governments generally will reimburse the lowest available price of the generic equivalents of any drug listed on the formulary list of the province. The formularies can also provide for drug substitution, even for patients who do not qualify for government reimbursement. The effect of these provincial formulary regimes is to encourage the sale of lower-priced versions of pharmaceutical products. The potential lack of reimbursement represents a significant threat to our business. Additionally, the substitution effect may adversely affect our ability to profitably market our products. We may be adversely affected if the rate of inflation in Canada exceeds the rate of devaluation of the Canadian dollar against the United States dollar. A substantial portion of our expenses, primarily labor and occupancy expenses in Canada, is incurred in Canadian dollars. As a result, the cost of our operations in Canada, as measured in United States dollars, is subject to the risk that the rate of inflation in Canada will exceed the rate of devaluation of the Canadian dollar in relation to the United States dollar or that the timing of any devaluation will lag behind inflation in Canada. During the year-ended December 31, 2006, the value of the Canadian dollar increased 1% with respect to the United States dollar. This increase in the value of the Canadian dollar has had the effect of increasing the United States dollar cost of our goods manufactured in Canada.If the United States dollar cost of our operations in Canada continues to increase, our United States dollar-measured results of operations will continue to be adversely affected. ITEM 4.INFORMATION ON THE COMPANY A. HISTORY AND DEVELOPMENT OF THE COMPANY The legal and commercial name of our company is Taro Pharmaceutical Industries Ltd. We were incorporated under the laws of the State of Israel in 1959 under the name Taro-Vit Chemical Industries Ltd. In 1984, we changed our name to Taro Vit Industries Ltd. and in 1994 we changed our name to Taro Pharmaceutical Industries Ltd., which was the name of a subsidiary of Taro Vit Industries Ltd. incorporated under the laws of the State of Israel in 1950. 23 In 1961, we completed the initial public offering of our ordinary shares, which are currently quoted on the Pink Sheets under the symbol “TAROF.” In that year, we also acquired 97% of the outstanding stock of an Israeli corporation, then known as Taro Pharmaceutical Industries Ltd. (“TPIL”). In 1981, we sold 37% of our interest in TPIL. In 1993, after acquiring all of the outstanding shares of TPIL, we merged TPIL into our company. In July 2001, we completed a split of our ordinary shares by distributing a dividend of one ordinary share for each ordinary share then outstanding and one ordinary share for every ten founders’ shares then outstanding. In October 2001, we sold 3,950,000 of our ordinary shares, and shareholders sold 1,800,000 of our ordinary shares, in a public offering. On January 14, 2003, Taro Pharmaceuticals North America, Inc., our wholly-owned Cayman Island subsidiary (“TNA”), entered into a license and option agreement with Medicis Pharmaceutical Corporation (“Medicis”). According to the agreement, on June 1, 2004, TNA exercised its option and purchased from Medicis certain branded prescription product lines for sale in the United States and Puerto Rico. Two of these products, Topicort® and Ovide®, are used in dermatology and pediatrics. On March 21, 2003, our Irish subsidiary, Taro Pharmaceuticals Ireland Limited, acquired, for 5.55 million euros, a multi-purpose pharmaceutical manufacturing and research facility in Ireland. The facility was purchased out of liquidation proceedings under the Official Liquidator appointed by the High Court of Ireland. The facility consists of 124,000 square feet of manufacturing, laboratory, office and warehouse space located on a 13.2-acre campus in central Ireland. The facility, which had been operating until the end of 2002, has, since our acquisition of the facility, been licensed and approved by the Irish Medicines Board to manufacture and distribute sterile pharmaceutical products in Ireland and the European Union and has been inspected by the FDA and determined to be an acceptable site for the manufacture of sterile finished dosage form products for which three products have already been approved.On February 18, 2010, we announced our intention to discontinue manufacturing at our Irish facility because it is no longer in the best interests of the Company or its shareholders to continue to incur losses at the facility or make the significant capital investments that would be required to achieve the level of operating efficiency found at Taro’s other manufacturing facilities.The discontinuance of operations, following both cash and non-cash one-time expenses associated with the decision, is expected to improve the Company’s earnings and cash flow almost immediately. In December 2003, our indirectly wholly-owned Canadian subsidiary, Taro Pharmaceuticals Inc. (“Taro Canada”) expanded its distribution capacity with the purchase of a 108,797 square foot distribution facility located on 6.7 acres in Brampton, Ontario in close proximity to our existing facilities (the “Brampton Distribution Facility”). In January 2004, Taro U.S.A. expanded its distribution capacity with the purchase of a 315,000 square foot distribution center on 25 acres of land in South Brunswick, New Jersey (the “NJ Distribution Center”). Taro U.S.A. acquired the facility for $18.0 million. In July 2004, Taro U.S.A. entered into a license and option agreement with Medicis for four products, including the Lustra® product line, for sale in the United States, Puerto Rico and Canada. These products are used for the treatment of dyschromia (discoloration of the skin) and other dermatologic conditions. In March 2005, the Company entered into multi-year agreements to divest the ElixSure® and Kerasal® brands in North America. In June 2006, the Company completed its divestiture of these products in North America. As part of the final divestiture agreement, the Company received an additional cash payment, including payment for services and products. The Company has not made any material acquisitions or divestitures of products since the completion of its divestiture of ElixSure® and Kerasal® to Alterna in June 2006. On February 27, 2007 and March 29, 2007, the Company sold a parking lot in Ireland and its Brampton Distribution Facility, respectively, both of which Management believes were not material divestitures. See Item 5 – “Operating and Financial Review and Prospects – Recent Developments – Investment by Sun and Terminated Merger Agreement with Sun” for a summary of public takeover offers by third-parties in respect of the Company’s shares. Our principal executive offices are located at Italy House, Euro Park, Yakum 60972, Israel. Our telephone number at that address is +972-9-971-1800. Our registered office is located at 14 Hakitor Street, Haifa Bay 26110, Israel. Our telephone number at that address is +972-4-847-5700. Our agent for service of process in the United States is Taro Pharmaceuticals U.S.A., Inc., 3 Skyline Drive, Hawthorne, NY 10532. 24 Capital Expenditures During 2006, 2005 and 2004, our capital expenditures were $21.9 million, $47.3 million and $68.4 million, respectively. The focus of our capital expenditure program has been the expansion and upgrade of our manufacturing facilities and information technology systems in order to enable us to increase operational efficiencies, remain in compliance with cGMP, accommodate anticipated increased demand for our products, and maintain a competitive position in the marketplace. The major projects undertaken during these three years, as part of our capital expenditure program, include: • The continuing construction of the manufacturing facility in Israel during 2004 and 2005.Portions remained unfinished during 2006.Part of buildings and certain equipment were utilized for commercial production beginning in the first quarter of 2006; • the acquisition of the NJ Distribution Center during the first quarter of 2004; • the acquisition of additional production and packaging equipment; and • the upgrade of our information technology systems. For a detailed presentation of our property, plant and equipment, see Note 6 to our consolidated financial statements included elsewhere in this 2006 Annual Report.Also see Item 4.D – “Property, Plant and Equipment.” B. BUSINESS OVERVIEW We are a multinational, science-based pharmaceutical company. We develop, manufacture and market prescription and OTC pharmaceutical products primarily in the United States, Canada and Israel. Our primary areas of focus include pediatric creams and ointments, liquids, capsules and tablets, mainly in the dermatological and topical, cardiovascular, neuropsychiatric and anti-inflammatory therapeutic categories. We operate principally through three entities: Taro Pharmaceutical Industries Ltd. (“Taro Israel”), and two of its subsidiaries (including indirect), Taro Canada and Taro U.S.A. The principal activities and primary product lines of these subsidiaries may be summarized as follows: Entity Principal Activities Primary Product Lines Taro Israel ●
